internal_revenue_service number info release date date uilc cc psi 1-cor-138749-01 we are responding to your correspondence requesting relief in order to establish date as the effective date for your s_corporation_election the information submitted explains that the corporation’s s election was not timely filed due to an omission by the corporate accountant although we are unable to respond to to your request as submitted this letter provides useful information relating to your request announcement copy enclosed provides guidance on seeking relief for late s_corporation elections and inadvertent invalid s_corporation elections generally to request relief for a late or invalid s_corporation_election you must request a private_letter_ruling from the national_office the procedures for requesting a private_letter_ruling are set out in revproc_2001_1 copy enclosed in addition revproc_2001_1 requires taxpayers to submit a user_fee along with their ruling_request the standard user_fee for a private_letter_ruling is dollar_figure however taxpayers with gross_income of less than dollar_figure million on their last-filed tax_return qualify for a reduced user_fee in the amount of dollar_figure if you are eligible to use the reduced fee provision you must include the statement described in b b of appendix a with your request please review appendix b for a sample format for requesting a private_letter_ruling if the period of limitations on assessment under sec_6501 of the internal_revenue_code commonly known as the statute_of_limitations for the taxable years in which an election should have been made or any taxable_year that would have been affected by the election had it been timely made will expire before issuance of the ruling the service ordinarily will not issue such a ruling generally sec_6501 provides for a three year period after the filing_date of a return for assessments for that tax_year after the three year period has past the service typically considers the years closed with certain exceptions eg false return willful_attempt_to_evade_tax no return and refuses to rule in other words we can only provide a ruling for years that are considered to be open under sec_6501 you may request a ruling for any_tax years considered open under sec_6501 if you decide to submit a formal request for a private_letter_ruling please include the proper user_fee if applying under the reduced fee provisions send a statement certifying gross_income explain why your election was not received timely attach any documents that support your position and refer your request to our office by adding the following to the address attn cc pa t p o box ben franklin station washington dc direct to cc psi room by way of introduction the irs has a new small_business website which provides specific information and various links to useful non-irs sites visit this new site at www irs gov smallbiz additionally you can order a single free copy of the small_business resource guide cd-rom by calling the cd-rom provides critical tax information including forms instructions and publications as well as valuable business information from a variety of government agencies non-profit organizations and educational institutions please keep this letter with your tax records and feel free to provide a copy of it to your authorized representative we hope that the above information proves helpful sincerely yours s dianna k miosi dianna k miosi chief branch associate chief_counsel passthroughs and special industries enclosures announcement revproc_2001_1
